Chalmers, J.,
delivered the opinion of the court.
We must accept the finding of the chancellor as conclusive on the question of the existence or non-existence of an order allowing the guardian to exceed the income of the ward. We cannot sanction the idea, that even though the guardian had no such order, his expenditures for necessaries for the ward will be allowed him, because if those necessaries had been furnished by a stranger the price of them could have been recovered by a suit against the minor. The case of Jarrett v. Andrews, 7 Bush, 311, seems to so hold, but it strikes us as one of those hard cases which make bad precedents. The statute of this State is peremptory that the income shall not be exceeded save by authority of an order of the court, and this has been always construed to mean a precedent order. The construction contended for by counsel for appellant would result in an abolition of the statute, since in every case the guardian would cover so much of his expenditures as were not for necessaries with the ward’s income, and refer the necessaries to this general power of furnishing them as a stranger.
We reject the view that the penalty of paying ten per cent interest denounced by sect. 2105 of the Code of 1880, upon the guardian who mingles his ward’s money with his own and uses it, ceases with the trust relation — it ceases only with payment. The rate of interest having once attached under the statute continues until discharged by payment.
Affirmed.